COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Herman Whitfield v. The State of Texas

Appellate case number:    01-15-00316-CR

Trial court case number: 1976709

Trial court:              County Criminal Court at Law No. 14 of Harris County

        On April 23, 2015, Charlie C. Williams, III filed a motion to withdraw as appellant’s
retained counsel. See TEX. R. APP. P. 6.5. The record indicates that the trial court has appointed
Cheri Duncan to represent appellant on appeal in place of appellant’s previously retained
counsel. Retained counsel’s motion to withdraw is granted. See id.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: June 18, 2015